Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the fixed part having a closed back end” (emphasis added) must be shown or the features canceled from the claims.  No new matter should be entered.
All of the drawings show the opened front end into which the moving body that moves in and out from the opened front side/end thereof, but no drawing clearly shows the back end is configured as a closed back end.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Among claims 1-9, the limitations “the closed back end of the fixed part” are considered new subject matter because the specification does not provide written detailed disclosure and/or the drawings does not provide any clearly illustration to support for “the closed back end of the fixed part”, as newly added limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP5887278 (herein ‘JP’278’, this ref was previously provided via the PTO-892, sent on 7/19/22) in view of US5777403 (herein US’403).
JP’278 discloses: a linear translator device, comprising: a moving body [51: 23/33/31]; a fixed body [11]; and a plurality of actuators, i.e. two actuators [13, 13] (according to the spec, the X-direction thrust generation guide mechanism 12 comprises linear drive motors 13 (two linear motor 13 in fig. 2) and two pairs of linear guides 14 and 14 as linear guide devices incorporated with the two as a guide mechanism); wherein each actuator [13] comprises a moving part [13b] mounted to the moving body [31] and a fixed part [13a] mounted to the fixed body [11], the fixed part having a front end and a back end (see figs. 2-3, 6-7), the moving part being configured to move in and out from the front end of the fixed part along a direction of motion; wherein at least a portion of the fixed part [13b] of the one of the plurality of actuators [13, 13] parallel with the direction of motion (i.e. moving in X-direction) overlaps with a portion of the fixed part [13b] of the other one of the plurality of actuators [13, 13] parallel with the direction of motion (i.e. X-direction).


    PNG
    media_image1.png
    583
    952
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    798
    1542
    media_image2.png
    Greyscale

JP’278 substantially discloses the linear translator device, except for the actuator fixed part having an open front end and a closed back end, the actuator moving part moves in and out from the open front end thereof.

US’403 teaches an actuator (i.e. a voice coil motor) comprising a fixed part [24] having an open front end and a closed back end, i.e. the tubular fixed part [24] with the back end is closed by a circular plate [24a] (see fig. 2), the moving part [26-27] being configured to move in and out from the open front end of the fixed part along a direction of motion.


    PNG
    media_image3.png
    569
    577
    media_image3.png
    Greyscale


The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instant case, the US’403 important teaching concept is to enable the fixed part operationally support the moving part efficiently, one end of the fixed part is closed; wherein the closed end is not only incorporated as flux connection plate, but also functions as a stopping means at the back end of the fixed part for limiting the linear movement of the moving part [27].  
Therefore, by applying the US’403 important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art JP’278 device by configuring the fixed part’s front end as an open front end and the fixed part’s back end is a closed back end, wherein the moving part [26-27] being configured to move in and out from the open front end of the fixed part along a direction of motion.  Doing so would provide magnetically/mechanical connection plate and a movement stopper at the back end of the fixed part.  Furthermore, it is well known in the art that an actuator (e.g. voice coil motor) having a fixed part with two opposite ends, wherein one end of the two opposite ends is opened and the other opposite end is closed.  See cited refs for evidence support this statement.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP’278 and US’403, as applied in the base claimed, in view of JP 3611824 (herein JP1824) and  JP 3689949 (herein ‘JP9949’), (these refs were previously provided via the PTO-892, sent on 4/18/22).
The combination of JP’278 and US’403 discloses the claimed invention, except for the limitations of claims 2-4.
JP1824 teaches a linear translator device comprising plural actuators [301A and 301B] are voice coil actuators [300] each having a permanent magnet assembly [311] and an electromagnetic coil [310] (see paragraphs [0025]-[0027], figs. 3 and 4(a)-4(b)).

    PNG
    media_image4.png
    664
    986
    media_image4.png
    Greyscale

Also, JP9949 teaches a linear translator device comprising a plurality of linear actuators [50A, 50B, 50C], wherein the three linear actuators are disclosed to be configured as piezo element, small linear motor, voice coil motor, etc. (see para [0064]).  
Those skilled in the art would understand that the JP1824 and JP9949 important teaching concept is that it is suitable to incorporate voice coils, which having electromagnetic coil and permanent magnet, as actuators for a linear translator device and to select a suitable type of linear actuators such as piezo-electric actuator, electromagnetic actuator, or mechanical actuator for a linear translator device is a matter of obvious engineering design choices based on particular design of a linear translator device for industrial implementations.  
Hence, by applying the JP1824 and JP9949 important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art device by replacing the piezo actuators with voice coil actuators, each having electromagnetic coil and permanent magnet assembly, and independently wired to their respective current sources, which require application(s) of current(s) to operate, wherein these voice coil actuators are connected in series.  Doing so would be an obvious engineering design choices because electromagnetic voice coil actuators are well-known as driving means in linear translator devices, since they are commercially available in various sizes/shapes and various required output torques; also, they are easily controllable by manipulating their respective input current sources supplied to their electromagnetic coils based on particular design factors of a linear translator device.


Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP’278 and US’403, as applied in the base claim, in view of JP9949.
The combination of JP’278 and US’403 discloses the claimed invention, except for the limitations of claims 5-9.
RE claim 5, JP9949 teaches a linear translator device comprising and interferometer systems for to directly measure the distance between the sides of the reticle R that are parallel to each other, that is, the dimensional change of the reticle R in the X or Y direction, wherein reticle R includes the three linear actuators, which are disclosed to be configured as obvious engineering design choices of piezo element, small linear motor, voice coil motor, etc. (see [0055] and [0064]).  Those skilled in the art would understand that the prior art disclosed “interferometer” is equivalent to the claimed encoder configured to provide position feedback of the motions of the actuators because component(s) operating as encoder(s) is/are well-known in linear translator devices. 
Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art device by providing an encoder for providing positioning information of the actuators because encoder is well-known element in linear translator devices for controlling movements of the linear actuator so that they can provide accurate driving motion for the linear translator device.
RE claims 6-9, those skilled in the art would understand that the prior art JP’278 important teaching concept is to provide linear actuators for a linear translator device, wherein  the linear actuator being configured and arranged such that the extending or retracting direction of the second part of one of the plurality of actuators is offset, parallel and opposite to that of another one of the plurality of actuators; and wherein at least a portion of the first part of the one of the plurality of actuators overlaps with a portion of the first part of the other one of the plurality of actuators in the direction of motion space.  The prior art JP’278 particularly teaches that arranging the actuators [10, 11] on opposing sides of the device allow linear motions of push-pull actuation; hence, provide great control through the use of plural linear actuators (see col. 3 lines 53+).
 
    PNG
    media_image5.png
    218
    981
    media_image5.png
    Greyscale

Furthermore, the prior art JP’278 teaches various configurations of the linear actuators (see figs. 5a-5c) and various number of linear actuators and their arrangements (see figs. 2 and 9).  Hence, without departing from the prior art JP’278 important teaching concepts, instead applying the same important concept of various arrangements of the linear actuators, as taught by the prior art JP’278, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art JP’278 device by re-arranging the linear actuators in one of the following various claimed arrangements: 
Such arrangement that the front end of the first part of one actuator shares a same plane as the back end of the first part of the other actuator, as in claim 6; or, such as the back end of the first part of one actuator shares a same plane as the front end of the first part of the other actuator, as in claim 7.  Clearly the arrangements in claims 6 and 7 are reversely re-arrangements from one to the other.
or, such arrangement that the two actuators such as the front end of the first part of one actuator being offset by a distance from the back end of the first part of the other actuator, and in the extending direction of the second part, as in claim 8; or, such as the front end of the first part of one actuator is offset by a distance from back end of the first part of the other actuator, and in the retracting direction of the second part, as in claim 9.  Clearly the arrangements in claims 8 and 9 are reversely re-arrangements from one to the other (i.e. instead of in the extending direction, as in claim 8, it is reversely in the retracting direction, as in claim 9).
Such various re-arrangements would enhance efficient performance of the actuators; yet, it would be obvious engineering design choice of re-arranging the actuators.  Such various claimed arrangements do not depart from the prior art JP’278 important teaching concepts; on the contrary, the claimed various arrangements would be considered as applying the same important concept taught by the prior art JP’278.  Also, it has been held that rearranging parts of an invention (i.e. re-arranging the linear actuators) involves only routine skill in the art (see In re Japikse, 86 USPQ 70).  Furthermore, it also been held that one of ordinary skill in the art would have the necessary mechanical skill to make simple reversals of positions of mechanical parts without an express teaching in a reference (see In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969)).

Cited Prior Art Refs
The following prior art refs are evidence support that it is well-known in the art for an actuator’s fixed part having an open front end and a closed back end, the actuator’s moving part moves in and out from the open front end thereof.

    PNG
    media_image6.png
    771
    714
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    412
    434
    media_image7.png
    Greyscale
  
    PNG
    media_image8.png
    841
    612
    media_image8.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834